This matter is pending before the court upon the filing of a certified report of the Board of Commissioners on Grievances and Discipline. On November 4, 2003, this court issued an order to show cause to the parties. On November 24, 2003, respondent filed objections and a brief in support with exhibits attached. On December 1, 2003, relator filed a motion to strike respondent’s exhibits and references to those exhibits from respondent’s objections and brief. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and hereby is, denied.